Citation Nr: 9913937	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for status post colostomy, 
incontinent bladder.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1956 to 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDING OF FACT

The claim for entitlement to service connection for service 
connection for status post colostomy, incontinent bladder due 
to DDT, insecticide poisoning during active service is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for status 
post colostomy, incontinent bladder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's complete service medical records are 
unavailable.  The available service medical records, which 
consist of Morning Reports, show that the appellant was 
hospitalized at the United States Army Hospital at Fort Knox 
between September 24, 1956 and October 5, 1956 due to 
sickness; however, they do not specify the illness or injury 
that he was treated for.  The record indicates that the 
appellant's service medical records may have been destroyed 
by fire.  

In August 1980 the appellant was admitted to Calderon Guardia 
Hospital with complaints of a three-month history of gradual 
change of intestinal habits.  The appellant reported a 
history of smoking 20 cigarettes per day for 25 years before 
stopping approximately 10 years prior to the examination.  He 
also reported a history of alcoholism up until about 10 years 
prior to the exam.  On proctologic examination, a nipple-like 
mass was palpable in the anterior wall of the rectum.  A 
biopsy was performed from which it was concluded that the 
appellant had well-defined adenocarcinoma.  The appellant 
subsequently underwent an abdominal-perineal resection of the 
rectosigmoid.  A colostomy was performed on the left iliac 
fossa.  In November 1980, the appellant underwent a 
pyelogram, which revealed acute urine retention.  The 
appellant subsequently underwent a urethrocystography and a 
urethral expansion to treat this problem.  On subsequent 
follow-up examinations following these procedures, the 
appellant continued to report urinary incontinence.  

Records from the Manhattan VA Medical Center (MC) indicate 
that the veteran was admitted there between September 1981 
and October 1981 with complaints of urinary incontinence.  He 
was diagnosed with benign prostatic hypertrophy and underwent 
a transurethral resection of the prostate.  

In August 1985 the appellant was seen at Columbia-
Presbyterian Medical Center with a history of incontinence 
since undergoing surgery for colon cancer in 1980.  The 
appellant reported wearing diapers all the time and that he 
almost never voided aside from incontinence.  He also 
reported no longer obtaining erections.  Laboratory studies 
revealed findings consistent with sympathetic, 
parasympathetic, and pudendal nerve injury.  Dr. J.B. 
concluded that this was due to his cancer surgery.  

The appellant filed an application for compensation or 
pension in December 1993 based on permanent colostomy with 
incontinent bladder secondary to DDT residues from 
insecticide poisoning during basic training.  In a statement 
submitted with the application, the appellant stated that, 
during basic training, he was bitten by mosquitoes and 
subsequently developed a rash.  The appellant stated that he 
was treated at the infirmary where he was sprayed in the 
pubic area with DDT to treat this rash.  He stated that he 
was ordered to keep applying the DDT.  After several 
applications, the appellant stated that he developed acute 
insecticide poisoning for which he was interned between 
September and October 1956 at the Army Military Hospital at 
Fort Knox, Kentucky.  He reported his subsequent admissions 
for his colostomy and subsequent incontinence problems.  He 
also reported visiting the Calderon Guardia Hospital in 
December 1986 during which he was given a permanent 
disability due to his time lost from illness due to his 
incontinence and colostomy problems.  

In August 1994, the appellant submitted a restatement of his 
previous claim; that his current condition had originated 
from DDT insecticide poisoning incurred while in basic 
training.  He stated that he had been diagnosed in August 
1980 with cancer of the rectum, due to DDT residuals.  The 
appellant also submitted a document, which listed the various 
countries where DDT had been either banned, withdrawn, 
severely restricted, or not approved by governments.  He 
specifically highlighted a section indicating that all 
products containing DDD had been canceled in the United 
States in 1972.  It went on to state that "[t]hese compounds 
have been found to pose a carcinogenic risk to humans and to 
be toxic to the ecosystem."  

In August 1994 the RO was notified by the National Personnel 
Records Center (NPRC) that it did not have the appellant's 
medical records on file.  The NPRC did obtain and forward 
copies of Morning Reports, which show that the appellant was 
hospitalized at the United States Army Hospital at Fort Knox 
between September 24, 1956 and October 5, 1956.  The RO 
subsequently sent a notice to the appellant in April 1995 
requesting him to complete a NA Form 13055 regarding his 
history of medical treatment.  

In May 1995, the appellant submitted the NA Form 13055 in 
which he specified his medical treatment history, including 
treatment for DDT poisoning from September 1956 to October 
1956 at the Army Hospital in Fort Knox, Kentucky.  

A request for the appellant's service medical records was 
sent by the RO to the NPRC in June 1995 along with the 
appellant's NA Form 13055.  The NPRC responded that these 
records were unavailable and had probably been destroyed by 
fire.  A second submission of request was sent by the RO in 
October 1995 along with the appellant's DD Form 214 and NA 
Form 13055.  



In February 1996, the RO notified the appellant that he had 
been denied service connection for post colostomy, 
incontinent bladder due to DDT, insecticide poisoning.  It 
specified that complete service medical records for the 
period July 1956 to July 1958 could not be obtained for 
review.  The RO notified the appellant that there was no link 
between in-service insecticide poisoning and the post-service 
development of rectal cancer many years following separation 
from active service.  The RO also notified the appellant of 
the reasons for denying his claim in the May 1996 statement 
of the case.  

In July 1996 the appellant filed a substantive appeal, VA 
Form 9, in which he alleged that he had been disabled from 
working since December 1987 as a consequence of a permanent 
colostomy and bladder incontinence.  He restated his 
contention that his current condition had resulted from DDT 
insecticide poisoning when he was in basic training.  He also 
requested that hospital records from the Fort Knox Army 
Hospital be obtained.  He stated that he had been diagnosed 
there with DDT acute poisoning.  

In March 1998 the RO sent a request for hospital reports and 
reports of outpatient treatment directly to the Army Hospital 
in Fort Knox, Kentucky.  They specifically requested medical 
records from 1956 and records from the Office of the Surgeon 
General.  In April 1998, the Ireland Army Community Hospital 
in Fort Knox responded that they had no records for the 
appellant in their computer tracking system.  

Following this, a supplemental statement of the case was 
issued, notifying the appellant in April 1999 that his claim 
for service connection for post colostomy, incontinent 
bladder due to DDT, insecticide poisoning remained denied.  
The RO again notified the appellant that there was no link 
between the claimed in-service insecticide poisoning and the 
post-service development of adenocarcinoma, which led to the 
colostomy and the development of incontinent bladder, many 
years following separation from active service.


Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
Court) has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for status post colostomy, incontinent bladder due 
to DDT, insecticide poisoning during active service must be 
denied as not well grounded.  

The appellant has failed to provide competent medical 
evidence of a nexus between his claimed in-service 
insecticide poisoning and the post-service development of 
adenocarcinoma, which led to the colostomy and the 
development of incontinent bladder, many years following 
separation from active service.  These conditions were first 
documented more than 20 years after the appellant's military 
service.  Contrary to the appellant's contentions, no medical 
opinions have linked the appellant's current disability with 
his claimed in-service injury.  The appellant has alleged on 
more than one occasion that he was diagnosed in August 1980 
at the Calderon Guardia Hospital with cancer of the rectum 
due to DDT residues.  Records from Calderon Guardia Hospital 
for August 1980 and September 1980 indicate no such 
diagnosis.  These records indicate that the appellant was 
diagnosed with well-defined adenocarcinoma.  No linkage of 
this cancer to DDT residues was made.  In fact, there is no 
mention in Calderon's records from August 1980 and September 
1980 of DDT or insecticide exposure at all.  In addition 
there are no other medical sources in the record linking the 
appellant's claimed in-service exposure to DDT with his post-
service development of adenocarcinoma.  

The appellant has alleged that his current disability 
resulted from his exposure to DDT during his military 
service.  While a lay person is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  In 
addition, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded if no 
cognizable evidence is submitted to support a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  The 
appellant is not qualified to render a medical opinion 
relating his current disability to his reported exposure to 
DDT, which occurred over twenty years earlier.  

The appellant has submitted a medical treatise in support of 
his contention in which a generic statement was made about 
how DDT has been found to pose carcinogenic risk to humans 
and to be toxic to the ecosystem.  Such a generic statement 
about a possible link is too general and inconclusive to well 
ground a claim.  See Wallin v. West, 11 Vet. App. 509, 513 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding 
that a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element of a well-grounded claim);  
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding 
that a physician's statement, that "Trauma to the chest can 
cause restrictive lung disease," did not link chest trauma 
specifically to the appellant's condition  and was too 
general and inconclusive to make the claim well-grounded).  

The appellant has stated that he had been told he was 
permanently disabled at Calderon Guardia Hospital in December 
1986.  Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on 
notice of the possible existence of information that would 
render the claim plausible, and therefore well grounded, VA 
has the duty to advise the appellant of the necessity to 
obtain the information.  McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 
69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997)  

In this case, the appellant has merely stated that he was 
given a permanent disability due to his colostomy and 
incontinence problems in December 1986 at the Calderon 
Guardia Hospital.  There is no indication from the appellant 
that this permanent disability was linked to pesticide 
exposure or any other incident or event of his military 
service.  Therefore, the Board finds that the appellant's 
account of being given permanent disability by Calderon 
Guardia Hospital is too attenuated to trigger the application 
of 38 U.S.C.A. § 5103(a).  Carbino v. Gober, 10 Vet. App. at 
510.  

The Board notes that the majority of the appellant's service 
medical records were apparently destroyed by fire.  The 
available records indicate that he was hospitalized between 
September and October 1956, but did not give a diagnosis or 
reason for such hospitalization.  Where the appellant's 
service medical records were lost or destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In such cases where service records have been lost 
or destroyed, the Board is under a duty to advise the 
appellant of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

In this case, the RO notified the appellant of possible 
alternative sources of evidence and requested the appellant's 
service medical records from these sources.  The RO contacted 
the NPRC on multiple occasions attempting to obtain the 
appellant's service medical records.  They provided the 
appellant with an NA Form 13055 so that he could provide 
information on specific medical facilities where he was 
treated.  Pursuant to this form, the RO contacted the Ireland 
Army Community Hospital in Fort Knox where he was 
hospitalized in September and October 1956 in an attempt to 
obtain the records from there.  The Ireland Army Community 
Hospital responded that it had no medical records of the 
appellant in its computer tracking system.  The RO has 
therefore satisfied its obligation to the appellant by 
advising the appellant of the need for alternative sources of 
supporting evidence and by undertaking a "reasonably 
exhaustive search" for such evidence.  See Layno, 6 Vet. 
App. 465, 469 (1994).  

Even if it was assumed that the appellant's contention that 
he was diagnosed with acute DDT poisoning in the service, the 
appellant has not presented or identified probative medical 
evidence of a nexus between his post-service development of 
adenocarcinoma, which led to the colostomy and the 
development of incontinent bladder, and an in-service 
exposure to DDT with insecticide poisoning during his active 
service.  Consequently, the Board concludes that the 
appellant's claim of entitlement to service connection for 
status post colostomy, incontinent bladder due to DDT, 
insecticide poisoning during active service is not well 
grounded.  38 U.S.C.A. § 5107(a).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for status post colostomy, incontinent 
bladder is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

